Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  130344 & (119) (133) (134)                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  MICHIGAN CIVIL RIGHTS INITIATIVE,                                                                     Maura D. Corrigan

           Plaintiff-Appellee,                                                                        Robert P. Young, Jr.

                                                                                                      Stephen J. Markman,

  v                                                                SC: 130344                                        Justices

                                                                   COA: 264204                  

  BOARD OF STATE CANVASSERS,

           Defendant-Appellee, 

  and
  CARL WILLIAMS, HASSAN ALEEM, and 

  PERCY HARRIS, JR.,

           Intervenors-Appellants, 

  and
  OPERATION KING’S DREAM, EXIE CHESTER- 

  GRIFFIN, ROOSEVELT T. BRISTON, LILLIAN 

  A. CUMMINGS, NICOLE MCCOY, ALICIA

  ROSE SPENCER, CHERYL THOMPSON,

  LESLIE ATZMON, MONICA SMITH, 

  MARICRUZ LOPEZ, KATE STENVIG, LIANA 

  MULHOLLAND, ALISHIA STEWARD,

  JOSEPH JOHNSON, JOHNATHAN CRUTCHER, 

  TURQUOISE WISE-KING, DENESHEA 

  RICHEY, IVAN ADAMS, RHIANNON

  CHESTER, and CURTIS RAY, 

             Intervenors-Appellees.  

  _________________________________________/ 


         On order of the Court, the application for leave to appeal the October 31, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  stay and the miscellaneous motions are DENIED.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2006                      _________________________________________
         p0322                                                                Clerk